DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-23, in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the ground(s) that groups I, II and III recite similar features and a search for the features of claim 16 would necessarily encompass the features described in claims 24-34 (remarks, page 2, last para).  This is not found persuasive because as explained in the restriction action dated 5/25/2022, Group I-III inventions lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art. Evidence of lack of unity among the three groups of inventions (Group | to Group III inventions) is found in, for example, Denny et al. (GB1389007; “Denny”, cited by applicant), which teaches a coating composition comprising porous particles (i.e., the self-cleaning coating composition of Denny, col. 2, lines 1-3, porous aggregate particles) and a binder connecting the porous particles, and having precipitated inorganic particles (see col. 2, lines 45-50, and col. 2. lines 70-80, inorganic particles of metal oxides; also see col. 3, lines 49-59, col. 4, lines 105-130). Therefore, no special technical features are found in the claimed invention that define a contribution over the prior art. Thus, restriction is appropriate.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 19 and 22 both recite the broad recitation followed by the narrower statement of the range/limitation.  Claim 19 recites the broad recitation of “average particle size of > 100 nm” and the claim also recites “preferably from 150 nm to 1000 nm” which is the narrower statement of the range/limitation. Further, claim 22 recites the broad recitation of “porous structure” and the claim also recites “preferably open-pored” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of examination, the examiner considers the feature/recitation introduced by the narrower statement of the range/limitation is not required.  Appropriate correction and clarification are required.
Regarding claim 20, claim 20 recites that the particles of the binder are “selected from the group comprising…”, which renders the claim indefinite because it includes open-ended Markush group requiring a material selected from an open list of alternatives (e.g., selected from the group “comprising”).  A proper Markush group is limited by the closed language term “consisting of”. Claim 20 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  
For purpose of examination, the examiner considers any inorganic particle taught by the prior art that otherwise meets the claimed limitations as to read on the instantly claimed inorganic particle of claim 20.  Appropriate correction and clarification are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20, and 22-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Denny et al. (UK 1389007; “Denny”, cited by applicant). 
Regarding independent claim 16, Denny teaches a coating material comprising: porous particles (col. 1, lines 37-54, col. 2, lines 49-59, col. 3, lines 38-43, the porous aggregates/particles); and a binder connecting the porous particles and having precipitated, inorganic particles (col. 1, lines 42-54, the other porous aggregate is considered equivalent to the instantly claimed binder, Denny teaches each porous aggregate particle comprising adherent catalyst particles and enamel particles, that the particles adhere/connecting to each other and to others particles such as enamel particles, and is considered as to read on the instantly claimed limitations of being binder; Denny further teaches suitable enamel particles are inorganic particles such as Al2O3, SiO2, col. 3, lines 9-20). 
It should be noted that the recitation “suitable for a self-cleaning coating on a part on or in a cooking, frying, baking or grilling appliance for removing residual foodstuffs without mechanical intervention” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the coating material of Denny is capable of performing the intended use. Denny teaches its self-cleaning coating is suitable for surface of cooking ovens (col. 1, lines 14-35).
Regarding claims 17-18, those claims contain process limitations with regards to process of how the inorganic particles of the binder are produced. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant inorganic particles.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.       
Regarding claim 20, Denny teaches suitable inorganic particles include Al2O3, SiO2 (col. 3, lines 9-20). See 35 U.S.C. 112 rejection of claim 20 made of record in this Office Action.
Regarding claim 22, as discussed above in rejection to claim 16, the other porous aggregate is considered equivalent to the instantly claimed binder, such binder/ porous aggregate has a porous structure (col. 1, lines 42-54), and is considered as meeting the claimed limitations. See 35 U.S.C. 112 rejection of claim 22 made of record in this Office Action.
Regarding claim 23, in Denny, the porous particles and the binder provide the coating material with a porous structure (col. 1, lines 55-57, col. 3, lines 1-8). Denny does not teach or require that its porous particles must be configured with a solid or liquid second phase in their pores, and thus, is considered as meeting the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Denny as applied to claim 16 above. 
The limitations of claim 16 are taught by Denny as discussed above. 
Regarding claim 19, Denny teaches the precipitated, inorganic particles of the binder (col. 2, lines 70-73, aggregate particles) have an average particle size of about 2 to 500 microns (col. 2, lines 70-73), which range overlaps with the instantly claimed range of > 100 nm.  See 35 U.S.C. 112 rejection of claim 19 made of record in this Office Action.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denny as applied to claim 16 above, in view of Liu (WO 2012/019088).  
The limitations of claim 16 are taught by Denny as discussed above. 
Regarding claim 21, Denny teaches the inclusion of inorganic particles such as Al2O3, SiO2 (col. 3, lines 9-20), but Denny does not specifically teaches using inorganic particles of TiO2 as instantly claimed. 
In the same field of coating for cooking appliance, Liu teaches a durable coating with good abrasion resistance and corrosion resistance that includes suitable binder and inorganic particles (page 1, lines 28-35, page 4, lines 20-23). Liu teaches inorganic oxides such as TiO2, Al2O3, SiO2 are among the known inorganic filler particles suitable for coating for cooking appliance (page 4, lines 20-23, page 11, lines 33-34, page 12, lines 1-9).
It would have been obvious to one of ordinary skill in the art to modify the coating of Denny, to select and include suitable inorganic particles in the coating such as TiO2 as taught by Liu as among the known inorganic filler particles suitable for coating for cooking appliance (page 4, lines 20-23, page 11, lines 33-34, page 12, lines 1-9), which would have predictably arrived at a satisfactory coating that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/           Primary Examiner, Art Unit 1782